Citation Nr: 1035893	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-07 297A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama

THE ISSUES

1.  Entitlement to service connection for a left foot disability, 
claimed as frostbite as a residual of cold-weather injury.

2.  Entitlement to service connection for Type C Tuberculosis.

3.  Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1974 to March 
1978.  He also had additional service in the Alabama National 
Guard.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Montgomery, Alabama.

In July 2010, as support for his claims, the Veteran testified at 
a videoconference hearing before the undersigned Veterans Law 
Judge of the Board.  During the hearing, the Veteran described 
his asserted foot symptoms as affecting both feet, even though he 
had only filed a claim for a left foot disability.  So the Board 
finds his hearing testimony tantamount to a claim also for 
service connection for a right foot disability.  The RO, however, 
the Agency of Original Jurisdiction (AOJ), has not had an 
opportunity to consider this additional claim.  Therefore, the 
Board does not have jurisdiction over it, and it is referred to 
the RO for appropriate development and consideration.

In this decision the Board is deciding the claim for service 
connection for Type C Tuberculosis.  Regrettably, though, the 
Board must remand the remaining claims for service connection for 
a left foot disability and for nonservice-connected pension 
benefits to the RO via the Appeals Management Center (AMC) in 
Washington, DC, for further development and consideration.


FINDING OF FACT

There is no competent and credible medical or other evidence of 
record indicating the Veteran has Type C Tuberculosis.


CONCLUSION OF LAW

The Veteran does not have Type C Tuberculosis as a result of 
disease or injury incurred in or aggravated by his military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100, et seq.  
See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  That is, 
by way of a letter dated in January 2005, the RO advised the 
Veteran of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to assist 
him in obtaining and what information or evidence he was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  For a claim, as 
here, pending before VA on or after May 30, 2008, 38 C.F.R. § 
3.159 was amended to eliminate the requirement that VA also 
request that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  The RO 
issued that January 2005 VCAA letter prior to initially 
adjudicating the claim in May 2005, the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini 
II).

The RO did not apprise the Veteran of the downstream disability 
rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Since, however, the Board is denying his underlying claim for 
service connection, no downstream disability rating or effective 
date will be assigned.  So these downstream elements of his claim 
are ultimately moot.  Therefore, there can be no possibility of 
any prejudice to him in not receiving notice concerning these 
downstream elements of his claim.  38 C.F.R. § 20.1102 (harmless 
error); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was "complex, 
rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected 
the Federal Circuit's analysis because it imposed an unreasonable 
evidentiary burden on VA to rebut the presumption and because it 
required VA to demonstrate why the error was harmless, rather 
than requiring the appellant - as the pleading party, to show 
the error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining whether an 
error is harmless through the use of mandatory presumptions and 
rigid rules rather than case-specific application of judgment, 
based upon examination of the record."  Id., at 1704-05.  Thus, 
it is clear from the Supreme Court's analysis that, while the 
Veterans Court may conclude generally that a specific type of 
error is more likely to prejudice an appellant, the error must 
nonetheless be examined in the context of the facts of the 
particular case.  Id.

Here, as the pleading party, the Veteran has not made any 
allegation of prejudicial error in the VCAA notice he received or 
did not receive and, moreover, shown how this notice error is 
unduly prejudicial - again, meaning outcome determinative of his 
claim.

As for the duty to assist, the RO obtained the Veteran's service 
treatment records (STRs), service personnel records (SPRs), and 
private and VA treatment records.  And he is not entitled to a VA 
examination and medical nexus opinion, including specifically 
determining whether he has Type C Tuberculosis as a result of his 
military service, because he has not established he has this 
claimed condition.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. 
Cir. 2010).  Rather, there is only his unsubstantiated lay 
suspicion that he may.  And even he acknowledged during his 
recent July 2010 videoconference hearing that he is uncertain of 
this, noting that, although he had had a tuberculosis test a few 
years ago and told it revealed a "trace" of Type C 
Tuberculosis, when he subsequently went to VA and got it checked 
they said he did not have it.  See the transcript of his hearing 
testimony at page 7.  He added that it was only because of the 
initial suspicion that he had it that prompted him to file his VA 
claim for this condition.

Thus, as there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty to 
assist has been met.  38 U.S.C.A. § 5103A

II.  Whether Service Connection is Warranted for Type C 
Tuberculosis

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was incurred 
or aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Stated somewhat differently, direct service connection generally 
requires:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a relevant disease or injury; and 
(3) medical evidence of a nexus or link between the claimed in-
service disease or injury and the current disability.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an injury 
or disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements.  See also Clyburn v. West, 
12 Vet. App. 296, 302 (1999).

Evidence relating the current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  
For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  38 
C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or 
medical diagnosis, there generally must be competent evidence to 
the effect that the claim is plausible; lay assertions regarding 
this generally are insufficient.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  
A layperson generally is incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998).

There are exceptions to this general rule, however.  Lay 
testimony is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  When, for example, a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and make a 
credibility determination as to whether that evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 



Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is resolved in favor of the Veteran.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it, irrespective of whether it is attributable to 
his military service; without this minimum level of proof, there 
can be no valid claim).  See, too, Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).  But see, too, McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of a 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability compensation 
is filed or during the pendency of the claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).

But here, as mentioned, although it was initially suspected the 
Veteran might have Type C Tuberculosis based on a "trace" 
showing in a test a few years ago, it since has been determined 
that he does not.  See again the transcript of his July 2010 
videoconference hearing testimony at page 7.  So apparently, even 
he concedes he does not have this claimed condition based on the 
conclusions of those doctors he saw at the VA hospital that 
confirmed he does not and informed him that it had been ruled out 
- presumably after further clinical evaluation and workup.

Other records in the file show that, in October 2007, the Veteran 
was provided a VA Compensation and Pension Examination (C&P 
Exam).  The report of that exam indicates he reported no history 
of tuberculosis.  It also indicates there were no active 
pulmonary diseases found during the objective clinical portion of 
that evaluation.  Similarly, a review of his STRs and private and 
VA treatment records does not provide any indication that he has 
ever had Type C Tuberculosis or received a diagnosis of this 
condition.  

Therefore, as the Veteran does not have a current diagnosis of 
Type C Tuberculosis, the specific condition at issue, his claim 
for this condition must be denied because there is no current 
disability to causally relate or attribute to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Absent this required diagnosis of the claimed disability, the 
preponderance of the evidence is against the claim - in turn 
meaning there is no reasonable doubt to resolve in the Veteran's 
favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for Type C Tuberculosis is denied.




REMAND

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least confirm 
the Veteran has it, irrespective of whether it is attributable to 
his military service; without this minimum level of proof, there 
can be no valid claim).  See, too, Degmetich v. Brown, 8 Vet. 
App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability).

The Veteran asserts he currently has symptoms involving his left 
foot - including pain, itching, and peeling, which he attributes 
to cold-weather injury (frostbite) that he sustained in service 
during 1976 and 1977 while stationed along the demilitarized zone 
(DMZ) in South Korea.  He said he voiced relevant complaints 
regarding this foot during service and even received treatment 
for cold injury.  He also asserts that a VA doctor has in the 
past prescribed a topical cream for essentially these same 
symptoms as he experienced in service (flaking, scaling, etc.) 
although VA is no longer treating him.  See the transcript of his 
July 2010 videoconference hearing testimony.

The Veteran is competent, even as a layman, to proclaim having 
experienced and observed relevant symptoms during and since 
service such as pain, itching, peeling, and scaling involving his 
left foot.  In Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006), the Court addressed lay evidence as potentially 
competent to support the presence of a disability, both during 
service and since, even where not corroborated by contemporaneous 
medical evidence.  However, the Court in Buchanan went on to 
indicate that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.




So although the Veteran is competent to make these proclamations 
of continuous symptoms since service (see 38 C.F.R. § 3.303(b)), 
he is not also competent, however, to ascribe these symptoms to 
cold-weather injury.  38 C.F.R. § 3.159(a)(2).  Moreover, his lay 
testimony concerning this also must be credible to ultimately 
have probative value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept determining 
whether testimony may be heard and considered") and credibility 
("a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

The report of the Veteran's October 2007 VA C&P Exam indicates he 
reported left foot symptoms of coldness, fatigability, and 
aching.  The report also indicates that, on objective physical 
examination, it was observed this foot was callus and tender, 
especially the big toe and heel of this foot.  The report also 
indicates he has hammertoe of the second toe, but that there is 
no evidence of pes planus (flatfoot).  The diagnosis was 
bilateral hallux valgus deformity of the feet.

The Board sees the Veteran's VA treatment records indicate that 
his active problems include callosities and bunions (hallux 
valgus).  However, there is no indication of any diagnosis or 
treatment relating to residuals of cold injury (i.e., frostbite).  
So it would seem the evidence of record does not establish that 
his asserted foot symptoms are attributable to this type of 
trauma.  However, the fact remains there is competent medical 
evidence of a left foot disability - hallux valgus, to which at 
least some of his symptoms may relate.  And the Court has 
clarified that claims are defined more in terms of the asserted 
symptoms rather than actual diagnosis.  Cf. Clemons v. Shinseki, 
23 Vet App 1 (2009).

The Veteran's STRs show that, in April 1976, he received 
treatment for a small bump on the back of his heel and was 
instructed to use wintergreen and soak his feet.  His STRs also 
show that, in January 1977, he complained of swollen feet and was 
advised to soak his feet in warm water and exercise.  And later 
that same month, he complained of right foot symptoms and it was 
noted that his slight pes planus of his right foot was causing 
aggravation of his left foot.  His STRs also show that, in 
November 1977, he complained of itching and soreness around his 
toes and peeling on the bottom of his feet.  He was advised to 
use an ointment for treatment.  His STRs also show that, in 
January 1978, he complained of left foot symptoms associated with 
someone stepping on his foot while playing basketball and the 
assessment was possible hairline fracture.  

So another VA examination and opinion are needed to determine 
whether any of the current left foot disability dates back to the 
Veteran's military service or is attributable to his military 
service - and particularly to the complaints and findings that 
were documented during his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The Veteran is also requesting a nonservice-connected pension - 
specifically asserting he is unable to work because his feet, low 
back, and knees hurt so much when he stands for prolonged periods 
of time.  He says he last worked about 
1-1/2 years ago, and even then only on a part-time basis.  See the 
transcript of his July 2010 videoconference hearing testimony.

The law authorizes the payment of a nonservice-connected 
disability pension to a wartime Veteran who has the requisite 
service and who is permanently and totally disabled.  Basic 
entitlement exists if a Veteran:  (1) served in the active 
military, naval or air service for ninety (90) days or more 
during a period of war; (2) is permanently and totally disabled 
from nonservice- connected disability not due to his/her own 
willful misconduct; and (3) meets the net worth requirements 
under 38 C.F.R. § 3.274 and does not have an annual income in 
excess of the applicable maximum annual pension rate specified in 
38 C.F.R. §§ 3.3, 3.23.  38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 
3.3(a)(3).

Eligibility for nonservice-connected disability pension is first 
dependent upon the Veteran meeting threshold service requirements 
of 38 U.S.C.A. § 1521.  Under that section, a Veteran meets the 
service requirements if the Veteran served in the active 
military, naval, or air service (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or more 
and such period began or ended during a period of war; or (4) for 
an aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j).

The term "period of war" includes the Vietnam era, dating from 
February 28, 1961 to May 7, 1975 for Veterans serving in Vietnam, 
and from August 5, 1964 to May 7, 1975 for all other cases.  
After the Vietnam era, the next period of war began August 2, 
1990 with the Persian Gulf War period.  38 U.S.C.A. § 101; 
38 C.F.R. § 3.2.

Here, the Veteran's service personnel records show he served from 
March 1974 to March 1978.  So as his period of active service 
included 90 days or more during the Vietnam era, he meets the 
threshold service requirements.  See 38 U.S.C.A. §§ 101, 1521(j); 
38 C.F.R. § 3.2.

Provided, as here, these service requirements of section 1521(j) 
are met, a Veteran must also meet either a disability or an age 
requirement.  38 U.S.C.A. § 1513(a), 1521(a); 38 C.F.R. § 
3.3(a)(3); see also Hartness v. Nicholson, 20 Vet. App. 216, 221 
(2006).  The disability requirement is that a Veteran must be 
permanently and totally disabled from a nonservice-connected 
disability not the result of the Veteran's willful misconduct.  
38 U.S.C.A. § 1521(a).  For Veterans 65 years of age and older, 
the permanent-and-total-disability requirement under section 
1521(a) is excluded.  See 1513(a); see also Hartness, 20 Vet. 
App. At 221.  

Here, the Veteran's service personnel records show his date of 
birth as December 13, 1953.  He, therefore, is not yet 65 years 
old and must meet the permanent-and-total-disability requirement 
under section 1521(e).  See 38 U.S.C.A. § 1513(a); see also 
Hartness, 20 Vet. App. at 221.



A Veteran is considered to be permanently and totally disabled if 
he is:  (1) a patient in a nursing home for long-term care 
because of a disability; or (2) disabled, as determined by the 
Commissioner of Social Security for purposes of any benefits 
administered by the Commissioner; or (3) unemployable as a result 
of disability reasonably certain to continue throughout the life 
of the person; or (4) suffering from either (i) any disability 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation, but only if 
it is reasonably certain that such disability will continue 
throughout the life of the person; or (ii) any disease or 
disorder determined by VA to be of such a nature or extent as to 
justify a determination that persons suffering from that disease 
or disorder are permanently and totally disabled.  38 U.S.C.A. § 
1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B).  See also 38 C.F.R. § 
3.340.

Here, the record does not show the Veteran is housed in a nursing 
home for 
long-term care because of a disability; nor is there any evidence 
of record that he has been adjudicated to be disabled by the 
Social Security Administration (SSA).  He, therefore, must meet 
the criteria under either section 1502(a)(3) or 1502(a)(4) to be 
eligible for non-service-connected disability pension.

For the purposes of pension cases, the United States Court of 
Appeals for Veterans Claims (Court), formerly the U.S. Court of 
Veterans Appeals, has provided an analytical framework for 
determining whether a Veteran is unemployable.  See Talley v. 
Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet. 
App. 387 (1992); and Brown v. Derwinski, 2 Vet. App. 444 (1992).  
The holdings in these cases are to the combined effect that VA 
has a duty to ensure that an appropriate rating for each 
disability of record is assigned using the approach mandated by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and that if 
the benefit may not be awarded under the "average person" or 
"unemployability" tests, a determination is made as to whether 
there is entitlement to nonservice-connected disability pension 
on an extra-schedular basis.

The Board has carefully reviewed the Veteran's claim of 
entitlement to nonservice-connected pension benefits, but finds 
that the record is not sufficiently developed to ensure an 
informed decision.  38 C.F.R. § 19.9 (2009).

Although the Veteran was afforded VA examinations, most recently 
in September 2009 and October 2007, these examinations are 
inadequate to determine whether he is entitled to a nonservice-
connected pension.  38 C.F.R. § 4.2.

The report of the September 2009 exam indicates it was performed 
to assess the severity of the Veteran's low back disability.  It 
provides no assessment of his other disabilities, nor does it 
provide any opinion regarding the extent to which the combined 
effects of his disabilities may have permanently affected his 
ability to obtain and maintain substantially gainful employment.  
And, although the October 2007 exam report provided an opinion 
regarding his employability, the report indicates that neither 
his claims file nor his medical records had been provided or 
reviewed in conjunction with that examination and opinion.  

The Court has held that the requirement for evaluation of the 
complete medical history of the Veteran's condition operated to 
protect Veterans against an adverse decision based on a single, 
incomplete, or inaccurate report and to enable VA to make a more 
precise evaluation.  Schafrath v. Derwinski, 1 Vet.App. 589 
(1991).  In West v. Brown, 7 Vet.App. 70 (1994), the Court 
clearly indicated the necessity of evaluation of the complete 
medical history applied not only to adjudicators, but also to 
examining physicians, and that a medical examination that did not 
reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective judicial 
review."  VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the Veteran that takes into 
account the records of prior examinations and treatment.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  Moreover, once VA 
undertakes the effort to provide an examination, even if not 
statutorily obligated to do so, it must provide an adequate one 
or, at a minimum, notify the claimant why one will not or cannot 
be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The Board is therefore requesting reexamination of the Veteran 
for medical comment concerning the severity of his several 
disabilities (under the subjective and objective standards 
mentioned) as this, in turn, concerns his potential entitlement 
to a nonservice-connected pension.

Accordingly, these remaining claims are REMANDED for the 
following additional development and consideration:

1.  Schedule the Veteran for all appropriate 
VA examinations to assess the severity of his 
bilateral foot and knee disabilities, as well 
as his low back disability - in particular, 
the permanence of each of these disabilities 
and their impact on his ability to obtain and 
maintain substantially gainful employment.

Also with respect to the left foot 
disability, the examiner should provide an 
opinion as to the likelihood (very likely, as 
likely as not, or unlikely) that any 
diagnosed left foot disability is 
attributable to the Veteran's military 
service - especially, however, to the 
documented symptoms he experienced during 
service and the resultant diagnoses.

The term "as likely as not", i.e., at least 
50 percent probability, does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of causation as it is to 
find against it.



With respect to the Veteran's employability, 
upon assessing the severity and permanence of 
each of his disabilities, the examiner should 
indicate whether the Veteran is (1) 
unemployable as a result of disability 
reasonably certain to continue throughout his 
lifetime or (2) permanently disabled so as to 
render it impossible for the average person 
to follow a substantially gainful occupation.

To facilitate making these important 
determinations, it is absolutely imperative 
that the examiner(s) have the opportunity to 
review the evidence in the claims file, 
including a complete copy of this remand, for 
the pertinent medical and other history.

The examiner(s) must discuss the rationale of 
each opinion, whether favorable or 
unfavorable, if necessary citing to specific 
evidence supporting or against each claim.

The Veteran is hereby advised that failure to 
cooperate in the development of his claims, 
such as by not reporting for these additional 
VA examinations, without good cause, may have 
adverse consequences on his pending claims.  
38 C.F.R. § 3.655.

2.  Then readjudicate the claims in light of 
the additional evidence.  If the claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a SSOC and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of any remaining 
claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


